--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.06


PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (this “Agreement”), dated as of April 26, 2012
(the “Effective Date”), by and between D Bar Leasing Inc, a Texas Corporation,
with its principal place of business at 6710 E. I-20, Abilene, Texas 79601, as
seller (“Seller”), and  Worthington Energy, Inc., a Nevada corporation, with its
principal place of business at 220 Montgomery Street, No.1094, San Francisco,
California 94104 (“Purchaser”):
 
RECITALS:
 
1. Seller and Purchaser have agreed to the terms and conditions pursuant to
which i) Seller will convey certain leases and related assets, including the
wells located thereon, to Purchaser (with the leases (the “Leases”) and the
assets (the “Assets”) being identified on Exhibit A), ii) Purchaser will
undertake and subsidize work-over operations on the fifteen individual wells and
one infrastructure facility (collectively, the “Work-Over Wells,” identified on
Exhibit B) pursuant to the terms of those AFEs identified on Exhibit C (the
“Work-Over Well AFEs”), iii)  Seller and Purchaser will establish a framework
for evaluating and conducting drilling and work-over operations on other wells
on the Leases (the “Remaining Wells”), iv) Purchaser will issue Seller 2,500,000
restricted shares in Purchaser, and v) the establishment of a Right of
Participation in favor of Purchaser.


NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants herein contained, and on the terms and subject to the conditions
herein set forth, the parties hereto hereby agree as follows:


ARTICLE I
 
PURCHASE OF LEASES AND RELATED ASSETS; WORK-OVER OPERATIONS; ISSUANCE OF STOCK
 
Section 1.1                      Purchase of Leases and Related Assets.  Subject
to the terms and conditions contained herein, Seller hereby agrees to sell,
transfer, assign, convey and deliver to Purchaser, free and clear of all
encumbrances, and Purchaser hereby agrees to purchase, accept and acquire from
Seller, the stipulated working interest in the Leases (the “Stipulated
Interest”), the Work-Over Wells, and Assets for the sum of Three Million Five
Hundred Thousand and No/100ths Dollars ($3,500,000.00) (the “Acquisition
Consideration”). The conveyance shall be in the form attached as Exhibit D
hereto (the “Conveyance”) and shall further provide that Seller retains a 15%
carried interest in the Leases, Work-Over Wells, and Assets conveyed therein.
For these purposes, the Stipulated Interest shall represent a working interest
percentage of no less than those working interest percentages shown on Exhibit
E. The Parties acknowledge that, in order for Seller to deliver the full
Stipulated Interest at Closing, Seller may enter into agreements with third
parties (“Third Parties”) to acquire additional working interests (each one, an
“Additional Working Interest”) sufficient to establish the threshold working
interest percentage required to constitute the full Stipulated Interest.  At
Closing i) Purchaser shall deduct monies from the Acquisition Consideration to
pay any Third Parties to whom Seller owes consideration for an Additional
Working Interest (“Additional Working Interest Consideration”) and ii) Seller
shall be entitled to all amounts of the Acquisition Consideration remaining
after deducting the Additional Working Interest Consideration paid to Third
Parties and any other amounts required to satisfy any judgments, liens, or any
other encumbrances affecting the Stipulated Interest.
 

 
1

--------------------------------------------------------------------------------

 
 
Section 1.2  Work-Over Wells. The Parties agree that Purchaser will subsidize
work-over operations on the Work-Over Wells identified on Exhibit B pursuant to
the Work-Over Well AFEs. The Work-Over Well AFEs represent an investment in
work-over operations for the Work-Over Wells in the total amount of One Million
Fifty-Eight Thousand and No/100ths Dollars ($1,058,000.00). Purchaser will
execute the Work-Over Well AFEs at Closing. The Parties will develop a schedule
pursuant to which Purchaser will conduct the work-over operations contemplated
by the Work-Over Well AFEs.
 
Section 1.3   Remaining Wells.  Following the work-over of the Project Wells,
the Parties will evaluate the existing wells and the drilling of new wells
located on the Leases (the “Remaining Wells”) for purposes of determining which
Remaining Wells are appropriate for drilling or a work-over operation and the
extent of the investment required for such. In all such cases, Purchaser will
fund any drilling and/or work-over operation agreed to by the Parties. For
purposes of informing the Parties’ analysis of whether any particular Remaining
Well is suitable for drilling or a work-over operation or further development,
Purchaser will commission reserve and engineering reports of the Leases,
including the areas affected by the Remaining Wells (the “Reports”), all to
enable the Parties to determine the viability and priority of each Remaining
Well for further development.
 
Section 1.4  Operatorship. The Parties agree that Seller will serve as operator
for all wells located on the Leases, including the Work-Over Wells, the
Remaining Wells, and any new wells, under the terms of that Operating Agreement
attached as Exhibit F (the “Operating Agreement”).


Section 1.5    Restricted Shares. At Closing, Purchaser shall issue Seller
2,500,000 restricted shares of Purchaser’s common stock (the “Worthington
Shares”).


Section 1.6.  Closing.  The Closing shall occur at the offices of Purchaser on
or before forty-five days from the execution hereof (the “Closing Date”).  At
Closing, the Parties shall execute the Conveyance, the Operating Agreement, and
the the Work-Over Well AFEs, and Seller shall execute an shareholder
representation letter (the “Investment Letter”) in connection with the issuance
of the Worthington Shares.

 
2

--------------------------------------------------------------------------------

 
 
           Section 1.7.  Assumed Obligations. Purchaser shall assume all
obligations relating to or associated with Leases and Assets, including the
Work-Over Wells and the Remaining Wells, from and after the Effective Date. This
includes the obligation to plug and abandon all wells and any related
facilities. Purchaser shall defend, indemnify, and hold Seller harmless from any
and all obligations that Purchaser has assumed hereunder.


           Section 1.8.  Reconciliation of Post Effective Date Revenues.  At
Closing, Seller shall provide Purchaser with an estimate of net revenues
collected and expenses incurred in connection with the operation of the Leases
and Assets, including the Work-Over Wells and the Remaining Wells, for the
period from the Effective Date through the Closing. No later than 45 days
following the Closing, Seller shall provide Purchaser with a schedule (the
“Reconciliation Schedule”) and supporting documentation showing all net revenues
received and expenses incurred during the period between the Effective Date and
the Closing (with the amount of net revenues received less expenses being
referred to as the “Reconciliation Amount”) and shall pay Purchaser the
Reconciliation Amount by wire transfer. Purchaser retains the right to dispute
the Reconciliation Schedule and the Reconciliation Amount.


ARTICLE II
 
PURCHASER’S RIGHT OF PARTICIPATION
 
The Parties agree that Purchaser shall have a right to participate (the
“Participation Right”), on an equal basis with Seller, in  any prospect or
opportunity that Seller identifies, develops, or is presented. This
Participation Right is not limited by geographical area, though the Parties
anticipate that, given the Seller’s area of operations and familiarity, the
Participation Right will generally apply  to opportunities relating to prospects
in Texas.


ARTICLE III
 
DUE DILIGENCE


Seller shall make available to Purchaser any and all files and records related
to the Leases and Assets, including the Work-Over Wells and the Remaining Wells
(together, the “Wells”). Without limitation, this includes all files and records
relating to the operation, production, sales of production, and payment of
royalties on production from the Wells.  Seller shall also provide Purchaser
with access to the Leases, the Wells, and any other Assets for purposes of
conducting environmental due diligence. In the event that Purchaser determines
that there are any environmental or title defects, or any claims or other
encumbrances relating to the Leases, Wells, or Assets, Purchaser shall discuss
such defects, claims, and encumbrances (collectively, “Defects”) with Seller to
see if they can be resolved.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants that the following are true and correct as of the
date hereof and will be true and correct through the Closing Date as if made on
that date:
 
Section 4.1    Organization and Good Standing; Qualification.  Seller is a Texas
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas, with all requisite corporate power and authority to
execute and deliver this Purchase Agreement, the Conveyance, the Work-Over Well
AFEs, the Operating Agreement, the Investment Letter, and any other agreement
required to consummate this transaction.
 
Section 4.2    Authorization and Validity.  The execution, delivery and
performance by Seller of this Agreement, the Conveyance, the Operating
Agreement, the Work-Over Well AFEs, the Investment Letter, and any other
agreement required hereunder (as to Seller, the “Seller Agreements”) have been
duly authorized by Seller.  This Seller Agreements have been or will be as of
the Closing Date duly executed and delivered by Seller and constitute or will
constitute legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, specifically including the
terms and obligations of the Investment Letter.
 
Section 4.3    No Violation.  Neither the execution, delivery or performance of
the Seller Agreements nor the consummation of this transaction will (i) conflict
with, or result in a violation or breach of the terms, conditions or provisions
of, or constitute a default under, Seller’s organizational documents or (ii)
violate or conflict with any judgment, decree, order, statute, rule or
regulation of any governmental body having jurisdiction over Seller, the Lease,
Wells, or Assets, or any of the Seller Agreements.  Seller has complied with all
legal requirements and has filed with the proper authorities all necessary
statements and reports.
 
Section 4.4    Consents; Rights of First Refusal.  Except with regard to
outstanding working interests disclosed to Purchaser, no consent, authorization,
approval, permit or license of, or filing with, any governmental body, any
lender or lessor or any other person or entity is required to authorize, or is
required in connection with, the execution, delivery and performance of the
Seller Agreements. Additionally, none of the Leases, Wells, or Assets are bound
by rights-of-first refusal.
 
Section 4.5    Liabilities and Obligations.  There are no liabilities of Seller,
accrued, contingent or otherwise (known or unknown and asserted or unasserted),
affecting the Lease, Wells, or Assets that have not been paid or provided for
payment after closing.
 

 
4

--------------------------------------------------------------------------------

 
 
Section 4.6     Compliance with Laws.  There are no existing violations by
Seller of any federal, state or local law, ordinance, rule or regulation of any
kind that could affect the Lease, Wells, or Assets.
 
Section 4.7     Finder’s Fee.  Seller has not incurred any obligation for any
finder’s, broker’s or agent’s fee in connection with the transactions
contemplated hereby.
 
Section 4.8     Litigation.  There are no legal actions or administrative
proceedings or investigations instituted, or to the knowledge of Seller
threatened, against or affecting, or that could affect any of the Leases, Wells,
or Assets.  Seller is not (i) subject to any continuing court or administrative
order, writ, injunction or decree applicable specifically to Seller or to the
Lease, Wells, or Assets or (ii) in default with respect to any such order, writ,
injunction or decree.  Seller does not know of any basis for any such action,
proceeding or investigation.
 
Section 4.9     Accuracy of Information Furnished.  All information furnished to
Purchasers by Seller in connection with this transaction is true, correct and
complete in all material respects.  Such information states all facts required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which such statements are made, true, correct and
complete.
 
Section 4.10   Environmental Matters.
 
(a)          Environmental Laws.  Neither Seller nor any of the Leases, Wells,
or Assets is currently in violation of, or subject to any existing, pending or
threatened investigation or inquiry by any governmental authority or to any
remedial obligations under, any laws or regulations pertaining to health or the
environment (hereinafter sometimes collectively called “Environmental Laws”),
including without limitation (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§9601 et seq.), as amended
from time to time (“CERCLA”) (including without limitation as amended pursuant
to the Superfund Amendments and Reauthorization Act of 1986), and regulations
promulgated under CERCLA, (ii) the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §§6901 et seq.), as amended from time to time (“RCRA”), and
regulations promulgated thereunder, and (iii) statutes, rules or regulations,
whether federal, state or local, relating to asbestos or polychlorinated
biphenyls, and this representation and warranty would continue to be true and
correct following disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances, if any, pertaining to the Lease,
Wells, or Assets.
 
(b)          Use of Leases, Wells, and Assets.  Neither the Leases, Wells, nor
Assets have ever been used in a manner that would be in violation of any of the
Environmental Laws, including without limitation CERCLA and RCRA.
 

 
5

--------------------------------------------------------------------------------

 
 
(c)          Permits.  Seller has obtained and maintained any and all permits,
licenses or similar authorizations to operate the Lease, Wells, and Assets in
accordance with any Environmental Laws.
 
(d)          Superfund List.  To the knowledge of Seller, none of the Leases,
Wells, or Assets are on any federal or state “Superfund” list or subject to any
environmentally related liens.
 


 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants that the following are true and correct as of
the date hereof and will be true and correct through the Closing Date as if made
on that date:
 
Section 5.1       Organization and Good Standing.   Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, with all requisite power and authority to execute and deliver
the Investment Agreements and to consummate this transaction.
 
Section 5.2       Authorization and Validity.  The execution, delivery and
performance by Purchaser of this Agreement, the Conveyance, the Operating
Agreement, the Project Well AFEs, and any other agreements required hereunder
(as to Purchaser, the “Purchaser Agreements”) have been duly authorized by
Purchaser.  The Purchaser Agreements have been or will be as of the Closing Date
duly executed and delivered by Purchaser and constitute or will constitute
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally or the availability of equitable remedies.
 
Section 5.3       No Violation.  Neither the execution, delivery or performance
of the Purchaser Agreements nor the consummation of this transaction will (i)
conflict with, or result in a violation or breach of the terms, conditions and
provisions of Purchaser’s organizational documents or (ii) violate or conflict
with any judgment, decree, order, statute, rule or regulation of any
governmental body over Purchaser, the Leases, Wells, Assets, or the Purchaser
Agreements.
 
Section 5.4        Finder’s Fee.  Purchaser has not incurred any obligation for
any finder’s, broker’s or agent’s fee in connection with this transaction.
 

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
SELLER’S COVENANTS
 
Seller agrees that between the date hereof and the Closing:
 
Section 6.1       Consummation of Agreement.  Seller shall use its best efforts
to cause the consummation of this transaction in accordance with its terms and
conditions.
 
Section 6.2       Access.  As further provided in Article II, Seller shall
permit Purchaser and its representatives full access to the Lease, Wells,
Assets, and all related facilities and equipment for purposes of inspection and
making environmental assessments.  Further, Seller shall make available to
Purchaser and its representatives, for purposes of inspection and copying, all
of its files, documents, records and information relating to the Leases, Wells,
and Assets, and their operation, including, without limitation, all production
records for the Wells.
 
Section 6.3       Contracts.  Seller shall provide copies of any contracts or
permits relating to the Leases, Wells, and Assets, to the operation of such
Wells and facilities, and to any production from such Wells. Purchaser access to
all of its files and records relating thereto for purposes of inspection and
copying.
 
Section 6.4       Material Change.  Seller shall promptly inform Purchaser in
writing of any material adverse change in the condition of the Leases, Wells,
and Assets, including any material change in the productive capacity of the
Wells.
 
Section 6.5       Approvals of Third Parties.  Seller shall use its best efforts
to secure, as soon as practicable after the date hereof, all necessary approvals
and consents of third parties to the consummation of the transaction
contemplated hereby.
 
Section 6.6       Maintenance of Contracts.  Except with Purchaser’s prior
written consent, Seller shall not waive any right or cancel any contract, debt
or claim nor will it assume or enter into any contract, lease, license,
obligation, indebtedness, commitment, purchase or sale except in the ordinary
course of business.
 
Section 6.7        No Releases or Encumbrances.  Seller shall not, without the
prior written approval of Purchaser, dispose of, release or encumber any of the
Lease, Wells, or Assets.
 
Section 6.8        Negotiation with Others.  Seller shall not solicit or
participate in negotiations with (and Seller shall use its best efforts to
prevent any affiliate, shareholder, director, officer, employee or other
representative or agent of Seller from negotiating with, soliciting or
participating in negotiations with) any third party with respect to the sale of
the Leases, Wells, or Assets or any transaction inconsistent with  that
contemplated hereby.
 
Section 6.9        Payment of Liabilities.  Seller covenants and agrees to pay,
satisfy and discharge all debts, liabilities and obligations associated with the
Leases, Wells, and Assets for the period prior to the Effective Date, and to
provide evidence of such payment to Purchasers at or prior to Closing.
 

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
PURCHASER’S CONDITIONS PRECEDENT
 
Except as may be waived in writing by Purchaser, the obligations of Purchaser
hereunder are subject to the fulfillment at or prior to the Closing Date of each
of the following conditions:
 
Section 7.1       Representations and Warranties.  The representations and
warranties of Seller contained herein shall have been true and correct in all
respects when initially made and shall be true and correct in all respects as of
the Closing Date.
 
Section 7.2       Covenants and Conditions.  Seller shall have performed and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed and complied with by Seller prior to the Closing
Date.
 
Section 7.3       Proceedings.  No action, proceeding or order by any court or
governmental body or agency shall have been threatened orally or in writing,
asserted, instituted or entered to restrain or prohibit the carrying out of this
transactions.
 
Section 7.4        No Material Adverse Change.  No material adverse change in
the Leases, Wells, or Assets shall have occurred since the date of this
Agreement, including the productive capacities of the Wells.
 
Section 7.5        Title; Environmental.  As of the Closing Date, Seller has
good, merchantable title to the Seller Interest in the Leases, Wells, Assets,
and related facilities free and clear of all liens and encumbrances, all to
Purchaser’s satisfaction. Likewise, Purchaser shall have assured itself that
there are no environmental defects related to the Lease, Wells, Asset, and
related facilities
 
Section 7.6        Due Diligence Review.  Purchaser shall have completed a due
diligence review of the Leases, Wells, and Assets and all records related to
such Leases, Wells, and Assets, is satisfied, in its sole discretion, with the
physical condition of the Leases, Wells, and Assets, and is satisfied with the
environmental condition of the Leases, Wells, and Assets.
 
Section 7.7        Contracts.  Purchaser is satisfied, in its sole discretion,
that the Leases, Wells, and Assets have been properly maintained in force and
effect and that Seller is in compliance with all of its obligations under any
agreements related to the Leases, Wells, and Assets.
 
Section 7.8         Consents.  All necessary consents to Purchaser’s acquisition
of the Leases, Wells, and Assets have been obtained.
 

 
8

--------------------------------------------------------------------------------

 
 
Section 7.9          Financing Approval. Purchaser shall have obtained financing
on terms acceptable to Purchaser, in its sole discretion.
 
ARTICLE VIII
 
SELLER’S CONDITIONS PRECEDENT
 
Except as may be waived in writing by Seller, the obligations of Seller
hereunder are subject to fulfillment at or prior to the Closing Date of each of
the following conditions:
 
Section 8.1          Representations and Warranties.  The representations and
warranties of Purchaser contained herein shall be true and correct in all
respects as of the Closing Date.
 
Section 8.2          Covenants and Conditions.  Purchaser shall have performed
and complied in all material respects with all covenants and conditions required
by this Agreement to be performed and complied with by them prior to the Closing
Date.
 
Section 8.3          Proceedings.  No action, proceeding or order by any court
or governmental body or agency shall have been threatened in writing, asserted,
instituted or entered to restrain or prohibit the carrying out of this
transactions.
 
ARTICLE IX
 
POST CLOSING MATTERS
 
Section 9.1          Continued Cooperation.  The Parties shall cooperate in
obtaining any necessary consents and approvals to the transfer of the Leases,
Wells, and Assets, including any agreements. Further, Seller agrees, at the
request of Purchaser, to take all reasonable action as may be necessary or
appropriate to vest in Purchaser good and marketable title to Leases, Wells, and
Assets.
 
 
ARTICLE X
 
SPECIFIC PERFORMANCE
 
           Both Seller and Purchaser shall have the right to enforce the
obligations arising under this Purchase Agreement by specific performance.
 

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1          Amendment.  This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by all the parties
hereto.
 
Section 11.2          Assignment.  Neither this Agreement nor any right created
hereby or in any agreement entered into in connection with the transactions
contemplated hereby shall be assignable by any party hereto, except by Purchaser
to an affiliate of Purchaser.
 
Section 11.3         Parties In Interest; No Third Party Beneficiaries.  Except
as otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties hereto.  Neither this
Agreement nor any other agreement contemplated hereby shall be deemed to confer
upon any person not a party hereto or thereto any rights or remedies hereunder
or thereunder.
 
Section 11.4         Entire Agreement.  This Agreement and the agreements
contemplated hereby constitute the entire agreement of the parties regarding the
subject matter hereof, and supersede all prior agreements and understandings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof.
 
Section 11.5         Severability.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
Section 11.6         Survival of Representations, Warranties and Covenants.  The
representations, warranties and covenants contained herein shall survive the
Closing and all statements contained in any Exhibit or other instrument
delivered by or on behalf of Seller or Purchaser pursuant to this Agreement
shall be deemed to have been representations and warranties by Seller or
Purchaser, as the case may be, and, notwithstanding any provision in this
Agreement to the contrary, shall survive the Closing for a period of two years.
 
Section 11.7         Indemnity/Waiver. Seller and Purchaser each agree to
indemnify and hold harmless the other Party from any and all losses, including
attorney fees, incurred as a result of  claims, suits, judgments, causes of
action, regulatory or administrative proceedings, or other legal actions of any
nature, arising out of or in connection with their ownership or operation of the
Leases, Wells, and Assets and/or, subject to Section 11.6, arising out of breach
by either Party of any representations, covenants, or warranties contained
herein or granted by law.  Consummation of the transaction contemplated herein
shall not act as a waiver by either Party of any rights afforded to such Party
either by law or by virtue of this Agreement.
 

 
10

--------------------------------------------------------------------------------

 
 
 
Section 11.8          Relationship of Parties:  This Agreement is not intended
to create, and shall not be construed to create, a relationship of partnership
or an association for profit between or among the parties hereto for any
purposes.  It is not the intention of the parties hereto to create, nor shall
this Agreement be construed as creating, a mining or other partnership, joint
venture, agency relationship or association, or to render the parties liable as
partners, co-venturers, or principals.
 
Section 11.9          Governing Law.  This Agreement and the rights and
obligations of the parties hereto shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Texas.
 
Section 11.10        Captions.  The captions in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions hereof.
 
Section 11.11        Notices.  Any notice or communication hereunder or in any
agreement entered into in connection with the transactions contemplated hereby
must be in writing and given by depositing the same in the United States mail,
addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or by delivering the same in
person.  Such notice shall be deemed received on the date on which it is
hand-delivered or on the third business day following the date on which it is so
mailed.  For purposes of notice, the addresses of the parties shall be:
 

 
If to Purchasers:
 
 
Worthington Energy, Inc.
220 Montgomery Street, No. 1094
San Francisco, California  94104
Attention: Mr. Charles Volk
Telephone:  415.529.3480
Fax:  415.592.5990
Email: chasv@paxenergyinc.com
 
   

 

 
If to Seller:
 
D Bar Leasing
P.O. Box 1418
Abilene, Texas 79604
Attention:  Mr. Danny Hyde
Telephone: 325.676.1142
Fax:  325.690.1584
Email: Danny.Hyde54@gmail.com
 




 
11

--------------------------------------------------------------------------------

 
 
Any party may change its address for notice by written notice given to the other
parties in accordance with this Section.
 


 
Section 11.12          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 

 
 
PURCHASER:
 
WORTHINGTON ENERGY, INC.
 
 
/s/ ANTHONY MASON
By: Anthony Mason
Title: Chief Executive Officer
 

 
 

 
SELLER:
 
D BAR LEASING, INC.
 
 
/s/ DANNY K. HYDE
By:   Danny K. Hyde
Title:  Chief Executive Officer
 



 


12

--------------------------------------------------------------------------------